Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-13-00497-CV

              CNMK TEXAS PROPERTIES LLC d/b/a Cinemark Movies 12,
                                Appellant

                                           v.
                                 Sandra Rodriguez and /s
                       Sandra RODRIGUEZ and Ruperto R. Rodriguez,
                                        Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2011CVT00752 D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment and all
pretrial and trial rulings incorporated and merged into that final judgment are VACATED and the
cause REMANDED to the trial court for further proceedings.

       Costs are assessed against the party that incurred them.

       SIGNED May 14, 2014.


                                                _____________________________
                                                Sandee Bryan Marion, Justice